Title: From John Adams to John Jay, 27 June 1786
From: Adams, John
To: Jay, John


     
      Sir
      London June 27. 1786
     
     The Chevalier De Pinto, the Envoy of Portugal, informed me, this Day that he had received Instructions from his Court, to inform me, “that the Queen his Mistress has Sent a Squadron to cruise in the Mouth of the Streights with Orders to protect all Vessells belonging to the United States of America equally with those of her own Subjects and that She would continue those orders as long as they Should be agreable to Congress.”
     The Reply, was, that it could not be doubted that So signal a Mark of her Majesties friendly Attention to the Interest and safety of the Citizens of America, would be very Agreable to Congress, and that the first Opportunity Should be embraced to make the Communication to them.
     so much Notice will probably be taken of this by Congress, as to return the Compliment, the least is Thanks.
     If the United States Should ever think themselves able to pay Taxes, and begin a Navy, this War of the Algerines would be a good Opportunity. I have never dared however to recommend it: because, that as Negotiation and customary Presents, and Redemption of Captives, must finally terminate the War, whatever Sums are Spent

in it whatever time is Spent, or lives lost in it, it has ever appeared to me, that all this would be thrown Away.
     It would employ Our shipwrights, and make various Branches of Business brisk, to order half a Score Frigates of thirty Six Guns to be built, and it would give Us an Ecclat; but it would cost Money.
     With great Regard yours
     
      John Adams
     
    